Citation Nr: 1043622	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-27 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches, claimed as 
secondary to lumbosacral strain with injury to L1 and L5 with 
degenerative changes.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1972.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In May 2008, the Board remanded the claim to the RO to afford the 
Veteran a VA examination as to the etiology of his headaches.  In 
April 2009, the Board remanded the claim to obtain outstanding VA 
treatment records.  The claim is now ready for adjudication.


FINDING OF FACT

Headaches are not related to a service-connected lumbosacral 
spine disability.


CONCLUSION OF LAW

Headaches are not proximately due to, the result of, or 
aggravated by the service-connected lumbosacral spine disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  
	
	Any additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the Veteran filed his 
claim in 2005, the amendment is not applicable to the current 
claim. 

The Veteran was granted service connection for chronic 
lumbosacral strain with X-ray evidence of injury L1, L5, in an 
October 1972 RO rating decision, and was granted a noncompensable 
rating effective May 1972, which was subsequently increased to 20 
percent.  

The Veteran indicated in his May 2005 claim that he experienced 
headaches when he stood for long periods of time.  He elaborated 
in his October 2005 notice of disagreement that his headaches 
were directly related to his service-connected low back 
disability and were the result of prolonged standing or walking, 
usually on hard surfaces.  

He indicated that he first complained of headaches to a VA 
physician in 1996.  He also described different headaches that 
began during a trip to the Middle East in 1988.  In an attachment 
to his August 2006 substantive appeal (VA Form 9), the Veteran 
wrote that during a July 2005 emergency room visit to the VAMC, 
the "therapists" who examined him "stated that my headaches 
are directly related to the service-connected injuries to my 
spine."  

The Veteran indicated that they explained that because of the 
unnatural curvature of his spine, his muscles attempt to 
compensate for the abnormal curvature when standing or walking, 
pulling on his back, neck, and shoulders, resulting in headaches.  

In December 2009 statements, he and his wife reiterated that a 
therapist had indicated that his headaches were due to the 
abnormal curvature of his spine.  He also distinguished between 
his headaches concentrated in his sinuses and accompanied by 
other symptoms and his headaches concentrated at the base of his 
skull, at the top of his spine and in his temples, which he 
stated were related to his service-connected back disability.

The VA treatment records include multiple notes as to recurring 
symptoms including headaches following a trip to Nepal.  In 
addition, there are multiple July 2005 VA emergency room 
treatment notes, two signed by nurses and one signed by a 
physician's assistant (PA-C).  

These notes indicated that the Veteran complained of chronic back 
pain exacerbated since picking up a gas can two days previously.  
Significantly, headaches are not noted on the active problem list 
or elsewhere, and there is no indication that any opinion as to 
the etiology of headaches was expressed at this time.

None of the VA treatment notes or multiple VA audiological 
examination reports contain an opinion as to the etiology of the 
Veteran's headaches.  The only written medical opinion is that of 
the physician who performed the June 2008 VA examination.  The 
physician reviewed the claims file, recounted the Veteran's 
medical history including as told to him by the Veteran, and 
examined the Veteran.  

The physician noted headaches beginning in the mid 1990s, 
beginning in the base of the neck and going into the skull, more 
prominent on days when the Veteran was active.  He also noted a 
lack of numbness, neurological symptoms, nausea, or vomiting, 
that the Veteran did not take medication for the headaches, and 
that they were infrequent if the Veteran was not active.  

After an examination on which neurological testing was 
unremarkable other than a decrease in hearing, with normal 
strength, reflexes, muscle strength, and range of motion, but 
with lumbosacral and thoracic tenderness, slowness in squatting, 
and "a little bit of spasm," the physician diagnosed 
musculoskeletal lumbosacral spine strain with mild degenerative 
changes, noting in-service onset, and muscle contraction 
headaches.  

As to the etiology of the headaches, the physician wrote, "These 
come and go and are primarily in the base of his skull and neck.  
I see no association of any kind with the lumbar spine.  He 
states that when he is more active they occur, but there is no 
direct relationship between these two entities."

The above evidence establishes that the Veteran experiences 
headaches and has been granted service connection for a back 
disability, and there are conflicting opinions as to whether the 
headaches are related to the back disability.  

On the one side are the opinion of the Veteran that one of his 
two types of headaches, those that began in the mid 1990s, are 
related to his service-connected back disability, along with the 
opinion of "therapists" recounted by the Veteran and his wife 
that his headaches were due to his muscles compensating for his 
abnormal spine curvature.  On the other side is the opinion of 
the June 2008 VA examiner.  

In these circumstances, it is the Board's responsibility to weigh 
these competing opinions.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  The Court has given guidance as to how the Board is to 
determine the probative weight of lay evidence.  Lay witnesses 
are competent to testify as to their observations, but this 
testimony must be weighed against the other evidence of record.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

In addition, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

Moreover, the Board must also consider whether the etiology of 
headaches is the type of question that falls within the category 
of those on which a layperson may offer competent testimony.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical opinion" 
was required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau).  

Compare Jandreau, 492 F.3d at 1376 (lay witness capable of 
diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 
(lay testimony is competent to establish the presence of varicose 
veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is 
generally the province of medical professionals to diagnose or 
label a mental condition, not the claimant"); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes 
the layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and sometimes 
not, for example, a form of cancer").

Based on the above principles, the Veteran is competent to report 
his headaches and he and his wife are competent to report that VA 
"therapists" opined that his headaches were related to his back 
disability and that they offered a rationale for this conclusion.  
However, the fact that the emergency room treatment notes on the 
date identified by the Veteran not only fails to contain any such 
etiological opinion but also fails to even mention headaches even 
when listing active problems, undercuts the probative value of 
this testimony.  

The lack of any notation whatsoever suggests that the 
recollections of the Veteran and his wife in this regard are 
inaccurate.  As to the Veteran's own opinion that there is a 
relationship between his headaches and his back disability, the 
question of the transmission of pain from the back to the head is 
one that relates to an internal process that is more akin to a 
mental condition, rheumatic fever, or cancer than it is to 
dislocated shoulder, varicose veins, or flat feet.  Therefore, he 
is not competent to opine on this etiological question.

As to medical opinions, most of the probative value of a medical 
opinion comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and sufficiently 
informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  The June 2008 VA examiner was suitably qualified because 
he was a physician, and he was sufficiently informed, as he not 
only reviewed the claims file, but accurately identified the 
particular headaches as to which the Veteran was claiming service 
connection, i.e., those that began in the mid 1990s and were 
focused in the back of the neck and skull.  

The examiner also specifically and definitively answered the 
Board's questions as to whether a low back disability caused or 
aggravated the headaches by stating that there was no association 
of any kind between the headaches and the lumbar spine.  Cf. 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology 
equivalent to "may or may not" is an insufficient basis for an 
award of service connection).  

The June 2008 VA examiner's opinion was flawed because he did not 
give an explanation for his conclusion at the point in the 
examination report at which he offered his opinion; however, even 
a flawed medical opinion may be given probative value.  Cf. Hogan 
v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed 
because stated uncertainly, an opinion from a licensed counselor 
regarding the etiology of a claimant's psychological disorder 
must be considered as "evidence" of whether the disorder was 
incurred in service).  

Here, the examiner's notation of the fact that there were no 
neurologic or other symptoms associated with the Veteran's 
headaches and the mostly normal examination findings reflect that 
he based his opinion, in part, on these findings.  Consequently, 
the June 2008 VA examiner's conclusion of a lack of any 
relationship between a low back disability and the headaches is 
entitled to probative weight.

Given that the accuracy of the statements of the Veteran and his 
wife as to a positive medical nexus opinion were brought into 
question by the absence of any notation of headaches in the 
treatment notes created on the precise date on which they alleged 
the statement was made, and the lack of competence of lay 
witnesses to opine on internal processes such as the transmission 
of pain from the back to the head, along with the fact that the 
June 2008 VA examiner was suitably qualified and sufficiently 
informed and his conclusion contained an implicit rationale that 
it was based on his detailed discussion of the Veteran's 
statements and his examination findings, the Board finds that the 
evidence against any nexus between the back disability and the 
headaches outweighs the evidence in support of such a nexus.  

Moreover, even if the Veteran were competent to opine that his 
headaches were secondary to his low back disability, the specific 
and detailed opinion of the physician outweighs his general lay 
assertions.  As the preponderance of the evidence thus indicates 
that the Veteran's headaches are neither caused nor aggravated by 
his service-connected lumbosacral spine disability, the benefit-
of-the-doubt doctrine is not for application, and the appeal is 
denied.

Notwithstanding its denial of the claim on a secondary basis, the 
Board will also consider whether service connection on any other 
basis is reasonably raised by the record.  See Robinson v. 
Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct 
appeals, all filings must be read in a liberal manner); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all 
issues reasonably raised from a liberal reading of all documents 
in the record); see also 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.304(d) (2010) (the availability of service connection 
on a presumptive basis does not preclude consideration of service 
connection on a direct basis).  

The Board finds that the issue of service connection for 
headaches on a direct or presumptive basis (as an organic disease 
of the nervous system), see 38 C.F.R. § 3.309(a)), is not 
reasonably raised by the evidence of record.  The Veteran did not 
contend, and the evidence does not reflect, that he had headaches 
in service or within the one-year presumptive period, that he 
experienced continuity of symptomatology since service, or that 
his headaches are otherwise related to service.  

There are no notations of headaches in the service treatment 
records (STRs), the March 1972 separation examination report 
indicated that neurologic examination was normal, the lay and 
medical evidence reflects that the headaches first manifested 
many years after service, and there is no lay or medical evidence 
of a nexus between the current headaches and service.   

Moreover, the Veteran did not engage in combat with the enemy and 
the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
therefore not applicable.   Therefore, consideration of service 
connection on any basis other than the secondary theory advanced 
by the Veteran is not warranted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between a 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a July 2005 pre-rating letter, the RO notified the Veteran of 
the evidence needed to substantiate the claim on both a direct 
and secondary basis.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the July 2005 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in a September 2006 and June 2009 letters.

Contrary to VCAA requirements, the Dingess-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claim in January and December 2009 supplemental statements of the 
case (SSOCs).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's STRs and all of the 
identified VA treatment records.  In its April 2009 remand, the 
Board instructed that the RO/AMC obtain the Mountain Home VA 
Medical Center (VAMC) records of treatment of the Veteran from 
June 2005 to the present.  As the RO/AMC obtained these records 
and associated them with the claims file, it complied with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. at 
271

In addition, in its May 2008 remand, the Board instructed that 
the Veteran be afforded a VA examination as to the etiology of 
his headaches, with the examiner to indicate, after reviewing the 
claims file and examining the Veteran, whether they the headaches 
were caused or aggravated by a lumbosacral spine disability and 
to offer a rationale for the opinions expressed.  

As explained above, the examination was adequate and 
substantially complied with the Board's remand instructions 
because the examiner reviewed the claims file, answered the 
questions, and implicitly indicated his rationale for his 
answers.  D'Aries, 22 Vet. App. at 105.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  Consideration of the claim for entitlement to 
service connection for headaches on the merits is therefore 
appropriate.




ORDER

Service connection for headaches, claimed as secondary to 
lumbosacral strain with injury to L1 and L5 with degenerative 
changes, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


